Exhibit 10.61

JAZZ PHARMACEUTICALS, INC.

NON-EMPLOYEE DIRECTOR

COMPENSATION ARRANGEMENTS

(as modified on July 18, 2007)

On May 1, 2007, the Board of Directors (the “Board”) of Jazz Pharmaceuticals,
Inc. (the “Company”) adopted the following compensation program for non-employee
directors of the Board to be effective upon the closing of the initial public
offering of the Company’s common stock (the “Offering”). Pursuant to this
program, each member of the Board who is not an employee or an officer of the
Company will receive the following cash compensation for Board services (“Board
Retainers”), as applicable:

 

  •  

a $30,000 annual retainer for service as a Board member;

 

  •  

a $15,000 supplemental annual retainer for service as chair of the audit
committee;

 

  •  

a $10,000 supplemental annual retainer for service as chair of the compensation
committee; and

 

  •  

a $5,000 supplemental annual retainer for service as chair of each other
committee of the Board.

The Company will continue to reimburse its non-employee directors for their
reasonable expenses incurred in attending meetings of the Board and committees
of the Board.

Additionally, members of the Board who are not employees or officers of the
Company will receive non-statutory stock options under the Company’s 2007
Non-Employee Directors Stock Option Plan which will become effective immediately
upon the signing of the underwriting agreement for the Offering. Each
non-employee director joining the Board after the closing of the Offering will
automatically be granted a non-statutory stock option to purchase 30,000 shares
of common stock with an exercise price equal to the then fair market value of
the Company’s common stock. On the first trading day on or after August 15 of
each year, commencing on August 15, 2007, each non-employee director will
automatically be granted a non-statutory stock option to purchase 10,000 shares
of common stock on that date with an exercise price equal to the then fair
market value of the Company’s common stock. The initial grants will vest with
respect to one-third of the shares on the first anniversary of the date of
grant, and the balance in a series of 24 successive equal monthly installments
thereafter. The annual grants will vest in a series of 12 successive equal
monthly installments measured from the date of grant. All stock options granted
under the Company’s 2007 Non-Employee Directors Stock Option Plan will have a
maximum term of ten years.

On July 18, 2007, the Board determined that the Board Retainers for the periods
from (i) June 1, 2007 through August 14, 2007 (in an amount equal to 20.83% of
the annual Board Retainer) and (ii) August 15, 2007 through August 14, 2008
shall be deemed earned and payable on August 15, 2007 and that commencing
August 15, 2008, Board Retainers for each annual period from August 15 to the
next subsequent August 14 shall be deemed earned and payable in advance on
August 15. Payments of Board Retainers are subject to a non-employee’s
director’s election pursuant to the Company’s Directors Deferred Compensation
Plan.